Case 4:17-cv-00564-JFH-JFJ Document 98 Filed in USDC ND/OK on 02/05/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

     (1) ARTHUR COPELAND, individually )
     and on behalf of all others similarly situated; )
     et al.,                                         )
                                                     )   Case No.: 17-CV-564-TCK-JFJ
                     Plaintiffs,                     )
                                                     )
     v.                                              )   ATTORNEY LIEN CLAIMED
                                                     )
     (1) C.A.A.I.R., INC., a domestic not for        )
     profit corporation; et al.,                     )
                                                     )
                     Defendants.                     )

                         ATTORNEY’S LIEN FOR FEES AND COSTS

               COMES NOW Donald E. Smolen, II and the law firm of Smolen Law, PLLC, and

     pursuant to OKLA. STAT. Tit. 5, sections 6 and 7, advises all parties hereto of the

     attorney lien asserted for services rendered and costs expended in the above-referenced

     matter.

                                                     Respectfully submitted,




                                                     /s/ Donald E. Smolen, II
                                                     Donald E. Smolen, II (OBA# 19944)
                                                     611 S. Detroit Ave.
                                                     Tulsa, OK 74120
                                                     don@smolen.law
                                                     (918) 777-4529 (Phone)
                                                     (918) 890-4529 (Fax)
                                                     www.smolen.law
Case 4:17-cv-00564-JFH-JFJ Document 98 Filed in USDC ND/OK on 02/05/19 Page 2 of 2




                                 CERTIFICATE OF MAILING

             I, the undersigned, hereby certify that on the 5th day of February, 2019, I
     electronically transmitted the foregoing document to the Clerk of the Court using the
     ECF System for filing and transmittal of a Notice of Electronic Filing to all ECF
     registrants who have appeared in this case.



                                                  /s/ Donald E. Smolen, II_______________
                                                  Donald E. Smolen, II

            I hereby certify that on this 5th day of February, 2019, I caused a true and correct
     copy of the above and foregoing document to be sent, postage prepaid, to the following:


            Daniel Smolen
            Oleg Roytman
            701 S. Cincinnati Ave.
            Tulsa, OK 74119



                                                  /s/ Donald E. Smolen, II
                                                  Donald E. Smolen, II
